DELINQUENT PERSONAL PROPERTY TAXES House Bill 1338, 33rd Legislature, First Session (1971), does not apply to delinquent personal property taxes for the fiscal year 197071.  Attorney General has considered your request for an opinion wherein you, in effect, asked in your letter of August 4, 1971, the following question: Do delinquent personal property taxes for 1970 constitute a lien against real property under the provisions of H. B. 1338? You stated in your letter that various county treasurers throughout the State of Oklahoma are now filing liens against real property for unpaid personal property taxes for 1970.  Title 68 O.S. 2305 [68-2305] (1970), which is one of the statutes involved, in effect, provides for the creation of a lien upon all personal and real property of the person owing taxes for failure to pay the personal property taxes due.  Title 68 O.S. 24306 [68-24306] (1970) provides, in effect, for a personal property tax lien record. The lien is on all personal and real property of the person owing the taxes.  The above statutes, before being amended by H.B. 1338, provided for the tax lien and tax lien records to be maintained by the County Clerk. The amendments under H. B. 1338 provides that the tax lien records are to be kept and maintained in the County Treasurer's office.  In other words, the above statutes, before being amended by H. B. 1338, still provide for personal property tax liens, which tax liens would be a lien against the real and personal property of the delinquent taxpayer for unpaid personal property taxes for the fiscal year 1970-71.  The amendments under H. B. 1338 do not effect taxes for the fiscal year 1970-71; this is specifically provided for in the Act itself. As stated in your letter, the Act states in the last sentence of Section 2 "The provisions of this Act shall not apply to taxes which became due or payable prior to January 1, 1971." Taxes for the fiscal year 1970-71 become due and payable on November 1, 1970. See 68 O.S.Supp. 1970, 24303.  Therefore, since the taxes for fiscal year 1970-71 are due and payable before January 1, 1971, the Act does not apply, and any personal property tax lien, which would be a lien on all the real and personal property of the delinquent taxpayer, would have to be based upon the provisions of Sections 24305 and 24306 before they were amended by H. B. 1338.  It is, therefore, the opinion of the Attorney General that your question be answered in the negative in that delinquent personal property taxes for 1970 do not constitute a lien against real property under the provisions of H.B. 1338. Delinquent personal property taxes for 1970 would constitute a lien against real property under 68 O.S. 24305 [68-24305] and 68 O.S. 24306 [68-24306] [68-24306] of Title 68.  (Todd Markum)